Citation Nr: 0906542	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than March 25, 2005, 
for the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the RO which 
granted service connection for prostate cancer and assigned a 
100 percent schedular evaluation; effective from March 25, 
2005, the date of receipt of the Veteran's original claim.  
The Veteran appealed this decision seeking an earlier 
effective date for the grant of service connection.  


FINDINGS OF FACT

1.  An original claim of service connection for prostate 
cancer due to herbicide exposure was received on March 25, 
2005.  

2.  In June 2005, the RO assigned an effective date of March 
25, 2005, for the grant of service connection for prostate 
cancer due to herbicide exposure.  

3.  There is no legal basis for the assignment of an 
effective date earlier than March 25, 2005, for the grant of 
service connection for prostate cancer.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 25, 2005, 
for a grant of service connection for prostate cancer, 
secondary to inservice herbicide exposure, have not been met.  
38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1(p)(r), 3.114(a), 3.151(a), 
3.400, 3.816(c)(4) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The Board observes that with regard to the Veteran's original 
claim of service connection for prostate cancer, pursuant to 
the June 2005 rating decision, that claim was granted and 
thus substantiated under then-applicable law.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the Board notes that the April 2005 VCAA notice 
was properly tailored to the application for the original 
claim of service connection.  The letter, therefore, served 
its purposes in that it provided section 5103(a) notice to 
the appellant, and its application is no longer required 
because the original claim has been "substantiated."  
Thereafter, in his June 2005 notice of disagreement, the 
Veteran requested an earlier effective date for the grant of 
service connection.  In August 2005, the RO issued a 
statement of the case (SOC) that contained, in pertinent 
part, the applicable criteria for establishing an earlier 
effective date.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. 
§ 7105(d) (West 2002).  Additionally, a letter sent to the 
Veteran in November 2005, also informed him of the evidence 
required to sustain his claim for an earlier effective date 
and why the current evidence of record was insufficient.  The 
claim was readjudicated and he and his representative were 
provided with a supplemental statement of the case (SSOC) in 
May 2006.  Therefore, the Board finds that with respect to 
this claim, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. § 5104(b) (West 2002) and 38 
U.S.C.A. § 7105(d), as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) (2008).  See also Mayfield  v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
[hereinafter Mayfield III]; Dingess, supra.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the  Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2008).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2008).  

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  See also 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal., May 2, 1989).  Under that regulation, a 
Nehmer class member is a Vietnam veteran who has a covered 
herbicide disease.  Covered herbicide diseases include 
prostate cancer.  See 38 C.F.R. § 3.381(b) (2008).  

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:  

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has 
been awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, based 
on the record at the time of the prior decision, that 
the prior decision denied compensation for the same 
covered herbicide disease.  

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].  A claim will be considered a claim for 
compensation for a particular covered herbicide disease 
if:  

(i) The claimant's application and other supporting 
statements and submissions may reasonably be 
viewed, under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 

(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded.  

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the 
day following the date of the class member's separation 
from active service.  

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 
and 3.400.  


Factual Background & Analysis

The basic facts in this case are not in dispute.  The Veteran 
served more than 11 months in Vietnam, and was discharged 
from military service in December 1967.  Prostate cancer was 
added to the list of presumptive diseases associated with 
exposure to certain herbicide agents, effective November 7, 
1996.  38 C.F.R. § 3.309(e).  

The Veteran was found to have elevated laboratory studies 
indicative of prostate cancer on a private examination in 
December 2004.  A claim of service connection for prostate 
cancer was received on March 25, 2005.  By rating action in 
June 2005, service connection was established for prostate 
cancer and a 100 percent schedular evaluation was assigned, 
effective from March 25, 2005.  

In this case, the Veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., prostate cancer] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record showed that VA has never denied a claim of service 
connection for prostate cancer from the Veteran, including 
between September 25, 1985 and May 3, 1989, nor does the 
Veteran claim otherwise.  Thus, an earlier effective date is 
not warranted under 38 C.F.R. § 3.816(c)(1).  

Likewise, the Veteran did not submit a claim for prostate 
cancer between May 3, 1989 and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(2).  

Finally, the Veteran did not submit a claim of service 
connection for prostate cancer within one year of his 
separation from service in December 1967.  Thus, 38 C.F.R. 
§ 3.816(c)(3) is inapplicable.  

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the Veteran's 
argument that the effective date of service connection for 
his prostate cancer should be the date of diagnosis is 
without legal merit.  

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides is 
November 7, 1996.  The Veteran, however, did not file his 
initial claim for service connection until March 25, 2005, 
more than one year after the effective date of the 
liberalizing law.  The RO granted service connection with an 
effective date of March 25, 2005, the date of receipt of his 
claim.  The regulations do not provide for any earlier 
effective date than this.  38 C.F.R. §§ 3.114, 3.400.  

While the Veteran believes that the effective date for the 
award of service connection for diabetes mellitus should be 
in December 2004, the date of his initial diagnosis, the 
provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  The effective date of 
service connection is determined by the date he filed his 
original claim with VA, and with application of 38 C.F.R. 
§ 3.114(a)(1).  

The Board notes that the Veteran's representative has 
asserted that an earlier effective date is warranted under 
38 U.S.C.A. § 5110 (c) which provides that the effective date 
of disability compensation by reason of 38 U.S.C.A. § 1151 
shall be the date that such injury or aggravation was 
suffered if an application is received within one year from 
such date.  However, this appeal does not arise from a claim 
for disability under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.400(i).  Accordingly, the statutory provision cited by 
the Veteran's representative is not applicable.  

Consequently, the Board concludes that it has no alternative 
but to find that the Veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than March 25, 2005, 
for the award of service connection for prostate cancer due 
to herbicide exposure, is denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


